Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00370-CV
———————————
In re panhandle eastern pipe line company, LP, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator,
Panhandle Eastern Pipe Line Company, LP, filed a petition for writ of mandamus seeking
relief from the trial court’s May 4, 2011 order denying its motion to
disqualify opposing counsel in the underlying case.[1]  On May 16, 2011, relator moved to dismiss its
petition for writ of mandamus as moot.
          We dismiss
the petition for writ of mandamus as moot, and we lift the temporary stay
issued May 11, 2011.  All pending motions
are overruled as moot.
PER CURIAM
 
Panel
consists of Justices Jennings, Keyes, and Higley.
 




[1]           The underlying case is Panhandle Eastern Pipeline Co., L.P. v.
Acuren Inspection, Inc., et al., No. 2008-20483 in the 269th Judicial
District Court of Harris County, Texas, the Hon. Dan Hinde, presiding.